 
 

Case 20-40375-KKS Doc1-15 Filed 10/14/20 Page iof4 _ :
1-19-mc-00029-MMH-JBT Docume Filed 09/27/19 Page 41 of 43)Pfioqiaammmms

  
  

hye
Notice to Principle Is Notice To Agents
Notice to Agents Is Notice To Principle

Affidavit of Truth
Continuous Criminal Harassment, Stalking and Terrorism by Jacksonville Sheriff
Office et al

Comes Now, Wisdom Shield El, hereinafter “Affiant#1” and Highly Favored
Shekinah El, hereinafter “Affiant#2” In Propria Persona, Sui Juris, Autochthonous
American Wombmen with Divine Right, Religious independence, and Inheritance;
HJR 75, Sundry Free Moors Act of 1790 and property of The Most High (God) Yah
with clean hands and humble hearts in the image and likeness of our Creator.

On and for the record that’s also recorded with the heavenly Angels. For the past
90 days, unidentified vehicles have been parking adjacent to our property day and
night, taking pictures/ recording and stalking us for hours. On Sunday, September
22, 2019 approximately 10 a.m. as we left to go for our work out on the jogging
trail, a dark blue or black car (picture attached), which had been parked in back,
adjacent to our property for an unknown amount of time. Affiants #1 and #2
sensed a very uncomfortable energy, yet not afraid due to Psalms 91 Divine
Protection from our Most High Supreme Self Existing Creator Yah.

However, encounter heightened our awareness that we are again under
surveillance by Jacksonville Sheriff’s Office for unknown reasons. When we saw
these two Caucasians taking pictures and video tapping us, Affiants took pictures
of their car as walked past these unidentified Caucasians. Affiant #2 turned
around and continued videotaping them and said to Affiant #1, “They are
videotaping us and we are video tapping them”. Jacksonville Sheriff's Office has a
history of stalking and harassing these innocent, non-combative, non-belligerent

Indigenous Autochthonous American Moors and this type of behavior is very
familiar.
Case 20-40375-KKS Doc1-15 Filed 10/14/20 Page 2 of 4

   

“Probably, but NO WEAPON FORMED AGAINST US WILL PROSPER””. The
unidentified Agents’ cameras were visibly and easily seen. Then, on Monday,
September 23, 2019 at or around 10:15 p.m., a swarm of JSO private CORPORATE
policy keeper vehicles surrounded our house at 422 East 27" Street beaming their
squad car at sea maritime colored blue lights in full blast flashing. We are certain
that these Agents were the same Jacksonville Sheriff Officers stalking us the day
before, except this time they brought about 15-20 additional Agents in
Jacksonville Sheriff's Office squad cars.

This “After dark” criminal harassment attack confirmed that the agents in
the black car on Sunday September 22, 2019, and all of the previous surveillance
unmarked cars were/are indeed none other than “Jacksonville Sheriff's Office
policy enforcers”. They sat in and around our house for about an hour as we
notified family and Moorish American Consulate Nationals by phone. We closed
the windows and blinds concerned that these international War Criminals may
invade and attempt to perform further violations and harm to us.

Since February 2015 a R.1.C.O gang of International War Criminals have
launched numerous attacks upon the Person and Property of Humanitarian
Lightworkers and “We the American People” are in URGENT need of assistance &
protection. Public Fiduciary Trustees are using the police, courts, prisons, etc as
Weapons of Mass Destruction violating our Divine Natural and Constitutional life
Liberty Pursuit of Happiness Rights to live on planet Earth in Peace and Shalom.
These Corporate Agents’ criminal behavior includes HUMAN TRAFFICKING,
INVOLUNTARY SERVITUDE, GENOCIDE AND multiple INTERNATIONAL WAR
CRIMES AGAINST ABORIGINALS who are heirs to this land.

Autochthonous Moor Aboriginal Tribes, Moorish American are being
attacked by the Public Servants who are supposed to administer “Trust” according
to Lawful Remedy. This pattern of abuse, deprivation of rights under Color of Law
R.1.C.0. Mafia International War Crimes, is completely unacceptable and will not
 
  

Case 20-40375-KKS Doc1-15 Filed 10/14/20 Page 3 of 4 _
ge: 1 9-mc-00029-MMH-JBT Documege Filed 09/27/19 Page 43 of 43/P@ocaemmens

 
    
     

be tolerated by “We the American People”! These acts are in violation of the
Organic united States for America Constitution, Treaty of Peace and Friendship
1789/1836, and Treaty of Tripoli 1796 and additional Laws and Treaties governing

the Laws of Nations.

Affiant #1 and Affiant #2 do state the foregoing facts to be truth and if
called upon to testify in a court of law shall do so in Truth, accurately, without

misleading affirming under the Penalty of Perjury sc help us Most High Supreme

Self Existing Creator Yahveh. scan
eiitaan dobre

so
By Affiant#1

° 193% nate

By Affia nttZAcphle, bahypid Modine Ek faerie

JURAT
State of Florida )
) ss:
Duval County )

a the g & # of September , 2019 before me,
i22e - £2. rsonally,
appeared Wridom mtd Ef + Highly ro inecl hekvaah £1] who proved to me on the basis

of satisfactory evidence to be the persons whose names are subscribed to this instrument and
acknowledged to me that they are the persons that executed this instrument. I certify under PENALTY
OF PERJURY under the laws of the Florida State that the foregoing paragraph is true and correct.

 

 

 

 

 

WI SS by my d official seal
7] / agno paTE Xe Seton bir 2O/ 7
Nota blic tll ttyyy
oy RODGR My
—F Seren! %,

  
  
  
 

 

My Commission Expires

 

ak
‘le
‘en

oy e*

    

= “. se
So teenth
% oon
Case 20-40375-KKS Doc1-15 Filed 10/14/20 Page 4of4

Case 219-me-O0026-MMH-JBT Document 1-8 Filed 09/27/29 Page 7i of 97 PagelD 387

RENO jacksonville Shard Admin Jacksonville PL, 322 - Manta.carn

Jacksonville Sheriff Admin (/c/mtkzddt/ jacksonville. -sherif-admin)

503 Basi Bay Sireet

Jackgorvitie, FL 32202

Phone: (204) 630-2420 fel SO4ES02 120}

Webs Copnat Chatovastty Qrodirectchtte RQANEE RlP Col netBae 28 16 PRG 2AARD LIMBS? AUOGES 17 Rebs O2TAemici=omAaH)

Belle Epoque Reaity - Historic Proper
Specialists
Heining (Sein Achloot their Dreams wor 2074 naomenstasjack
Jacksons Sharit Admin is @ privately had company it Jackscmniie, FL.

‘um This Business? (atiiermiaeattt

Categorized undar Gevarnment Offices City Vilage ari Toanghio. Current eatistes shee this company bes an ermal revenue of unkniowt and
amploys a slat of ayproximately 1,000 4508,

Featured Content

 

What's the Glflerence Between Persqaal and Commercial Auto insurance?
Sitter thonwe, maria Gort aeiprrsell ty A Ser in rervtiahusdoir J

Se Te a oe eemeaaeead Se SEN FR DINTELQRSM TERS
SOURCES EDNANWELES EARL ECR ALNS

 

  
  
   

 
 

GAGA TS ROBERT Ohio, Tether oe Rae SEE,
{de incampaignid SPOS SA 5RS9 ORE

 

itpes fnew marie comuednitkzddbisckearndtite-stedt- admin 1a
